              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

RAH COLOR TECHNOLOGIES LLC,

                     Plaintiff,
                                                     Case No. 18-CV-87-JPS
v.

QUAD GRAPHICS,
                                                                  ORDER
                     Defendant.


      On November 28, 2018, the parties filed a joint stipulation of

dismissal of this action with prejudice and without costs or fees assessed to

any party. (Docket #142). The Court will adopt that stipulation. See Fed. R.

Civ. P. 41(a)(1)(A)(ii). All of the parties’ pending motions to seal will be

granted, (Docket #128, #131, #132, and #136), and all other pending motions

will be denied as moot (Docket #115, #123, #129, and #139).

      Accordingly,

      IT IS ORDERED that the parties’ joint stipulation of dismissal

(Docket #142) be and the same is hereby ADOPTED; this action be and the

same is hereby DISMISSED with prejudice and without costs to any party;

      IT IS FURTHER ORDERED that the parties’ motions to seal (Docket

#128, #131, #132, and #136) be and the same are hereby GRANTED; and

      IT IS FURTHER ORDERED that all other pending motions (Docket

#115, #123, #129, and #139) be and the same are hereby DENIED as moot.
Dated at Milwaukee, Wisconsin, this 29th day of November, 2018.

                          BY THE COURT:



                          ____________________________________
                          J. P. Stadtmueller
                          U.S. District Judge




                        Page 2 of 2
